Exhibit 5.1 November 14, 2013 NovaBay Pharmaceuticals, Inc. 5980 Horton Street Suite 550 Emeryville, CA 94608 RE: NovaBay Pharmaceuticals, Inc. Ladies and Gentlemen: You have requested our opinion with respect to certain matters in connection with the offering by NovaBay Pharmaceuticals, Inc., a Delaware corporation (the “ Company ”), of the number of authorized but unissued shares of the Company’s common stock, par value $0.01 (the “ Shares ”), to be issued pursuant to the Registration Statement on Form S-3 (the “ Registration Statement
